FINAL OFFICE ACTION

Response to Arguments
Applicant's Remarks filed 9/13/2022 have been fully considered but they are not persuasive.  The Remarks argues that Zhu does not disclose “the host command identifier identifying one of a plurality of devices within the controller for performing actions corresponding to the host command.”  However, this is not described in the Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claims 1, 11, and 20 have been amended to recite “the host command identifier identifying one of a plurality of devices within the controller for performing actions corresponding to the host command.”  However, this is not described in the Specification as filed.  At best, the Specification discusses a device identifier stored in a generated debug record (paras. 31-34).  The Specification also describes determining a device command identifier associated with the host command (para. 50).  But, these are not the same as recited in the claims.  Therefore the claims are in violation of 35 U.S.C. 112(a) since they contain subject matter that was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2021/0019218 to Zhu et al. (hereinafter “Zhu”) in view of U.S. Patent Pub. No. 2016/0018998 to Mohan et al. (hereinafter “Mohan”).

Zhu discloses:
1. A method executable on a memory device including a controller and a memory array, the method comprising:
receiving a host command identifier associated with a host command (paras. 43, 69 – host commands 218 received from host system 120);
determining a device command associated with the host command and a memory controller device (paras. 43-44 – command-parse component 220 parses host commands, command-process component 222 processes parsed commands 226);
receiving a device command timestamp corresponding to a time of the determining the device command (paras. 49-50 – command-parse component 220 and command-process component 222 request time stamp from timestamp generator 338); and
determining a debug record contemporaneously with the determining the device command, the debug record including the host command identifier, a device command identifier associated with the device command, and the device command timestamp (paras. 39, 54, 68-69 – command-lifecycle logger 113 stores debugging data 123).

Zhu does not disclose expressly the host command identifier identifying one of a plurality of devices within the controller for performing actions corresponding to the host command.

Mohan teaches a host command identifier identifying one of a plurality of devices within a controller for performing actions corresponding to the host command (paras. 27, 99, 108 – host command indicates NVM module).

	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Zhu by identifying a device within a controller for performing actions corresponding to the host command, as taught by Mohan.  A person of ordinary skill in the art would have been motivated to do so in order to process the host command correctly by the correct device.  In this manner, processing of the host command is completed correctly.

	Modified Zhu discloses:
2. The method of claim 1, further comprising:
determining a filter condition associated with at least one of the memory controller device and the device command (paras. 57, 59); and
filtering the determined device command in accordance with the filter condition and contemporaneously with the determining the device command (paras. 53, 60).

3. The method of claim 2, wherein the determining the debug record further comprises generating the debug record in accordance with the first filter condition (paras. 53, 60).

4. The method of claim 1, further comprising:
determining a debug log including the debug record (paras. 54-56); and
serializing the debug log according to the device command timestamp associated with the debug record (para. 58).

5. The method of claim 4, further comprising:
filtering the debug record from the debug log in accordance with the filter condition and contemporaneously with the determining the device command (paras. 59-60).

6. The method of claim 3, further comprising:
generating a debug log batch including at least a portion of the debug log (paras. 55-56); and
adding the debug log batch to a debug memory array (para. 57).

7. The method of claim of 1, wherein the determining the device command further comprises receiving the device command in response to a memory access event (para. 36).

8. The method of claim 1, wherein the determining the device command further comprises receiving the device command in response to a memory operability event (para. 36).

9. The method of claim 2, wherein the filter condition comprises a device bandwidth condition, and wherein the filtering the determined device command occurs at a rate satisfying the device bandwidth condition (para. 53).

10. The method of claim 2, wherein the filter condition comprises a memory array condition, and wherein the filtering the determined device command occurs in accordance with a determination that a memory array location associated with the determined device command satisfies the memory array condition (para. 53).

11. A device, comprising:
a memory array (Fig. 1, memory devices 140, 130);
a memory controller device operably coupled to the memory array (Fig. 1, memory sub-system controller 115), the memory controller configured to receive a host command identifier associated with a host command (paras. 43, 69), the host command identifier identifying one of a plurality of devices within a controller for performing actions corresponding to the host command (Mohan - paras. 27, 99, 108), and configured to determine a device command associated with the host command and a memory controller device (paras. 43-44); and
a debug record generator device operatively coupled to the memory controller device and configured to receive a device command timestamp corresponding to a time of the determined device command (paras. 49-50), and configured to determine a debug record contemporaneously with the determining the device command, the debug record including the host command identifier, a device command identifier associated with the device command, and the device command timestamp (paras. 39, 54, 68-69).

12. The device of claim 11, wherein the debug record generator device is further configured to determine a filter condition associated with at least one of the memory controller device and the device command (paras. 57, 59), configured to filter the determined device command in accordance with the filter condition and contemporaneously with determining the device command (paras. 53, 60), and configured to generate the debug record in accordance with the first filter condition (paras. 53, 60).

13. The device of claim 11, further comprising:
a debug record manager device operably coupled to the debug record generator, configured to:
generate a debug log including the debug record (paras. 54-56),
serialize the debug log according to the device command timestamp associated with the debug record (para. 58), and
filter the debug record from the debug log in accordance with the filter condition and contemporaneously with determining the device command (paras. 53, 59-60).

15. The device of claim 13, further comprising:
a memory array device operably coupled to the debug record manager device and including a debug memory array, wherein the debug record manager device is further configured to generate a debug log batch including at least a portion of the debug log (paras. 55-56), and configured to add the debug log batch to the debug memory array contemporaneously with determining the device command (para. 57).

16. The device of claim of 11, wherein the memory controller device is further configured to determine the device command in response to a memory access event (para. 36).

17. The device of claim 11, wherein the memory controller device is further configured to determine the device command in response to a memory operability event (para. 36).

18. The device of claim 12, wherein the filter condition comprises a device bandwidth condition, and wherein the debug record generator device is further configured to filter the determined device command at a rate satisfying the device bandwidth condition (para. 53).

19. The device of claim 12, wherein the filter condition comprises a memory array condition, and wherein the debug record generator device is further configured to filter the determined device command in accordance with a determination that a memory array location associated with the determined device command satisfies the memory array condition (para. 53).

20. A non-transitory computer-readable medium storing computer-readable instructions, such that when executed, causes a processing circuit to:
receive a host command identifier associated with a host command (paras. 43, 69) the host command identifier identifying one of a plurality of devices within a controller for performing actions corresponding to the host command (Mohan - paras. 27, 99, 108);
determine a device command associated with the host command and a memory controller device (paras. 43-44);
receive a device command timestamp corresponding to a time of the determining the device command (paras. 49-50); and
determine a debug record contemporaneously with the determining the device command, the debug record including the host command identifier, a device command identifier associated with the device command, and the device command timestamp (paras. 39, 54, 68-69).

21.  The method of claim 1, wherein determining the debug record comprises creating a single debug record that contains at least the host command identifier, the device command identifier, and the device command timestamp (paras. 39, 54, 68-69).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113